

Exhibit 10.1
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
CHART INDUSTRIES, INC. VOLUNTARY DEFERRED INCOME PLAN
This Amendment No. 1 to Chart Industries, Inc. Voluntary Deferred Income Plan
(“Amendment No. 1”) is hereby adopted by Chart Industries, Inc., (the
“Company”).
WITNESSETH:
WHEREAS, the Company has established an unfunded deferred compensation plan
known as the Amended and Restated Chart Industries, Inc. Voluntary Deferred
Income Plan (the “Plan”) primarily for the purposes of providing additional
deferred compensation benefits for a select group of management or highly
compensated employees; and
WHEREAS, effective July 1, 2010, the Company amended and restated the Plan; and
WHEREAS, the Company desires to amend the Plan in order to add a de minimus
cash-out for the Plan; and
WHEREAS, Section 16 of the Plan permits the Company to amend the Plan;
NOW, THEREFORE, effective as of March 21, 2016, the Company hereby adopts this
Amendment No. 1 as follows:
1.    Section 10 of the Plan is hereby amended by the addition of the following
paragraph at the end thereof:
“Notwithstanding any provision herein to the contrary, the Company in its sole
discretion and without any Participant discretion or election, operationally may
elect accelerations of the time or schedule of payment from the Plan in any or
all of the circumstances described in





--------------------------------------------------------------------------------





United States Code of Federal Regulations Sections 1.409A-3(j)(4)(ii) through
(xiv). Such circumstances include, but are not limited to, the mandatory
lump-sum payment of the Participant’s entire vested Account(s) at any time
provided that the Company evidences its discretion to make such payment in
writing no later than the date of payment, the payment results in the
termination and liquidation of the Participant’s interest under the Plan and
under all arrangements required to be aggregated with the Plan under Section
409A of the Code, and the payment amount does not exceed the applicable dollar
amount under Section 402(g)(1)(B) of the Code.
IN WITNESS WHEREOF, the Company, by its appropriate officer duly authorized, has
caused this Amendment No. 1 to be executed as of this 21st day of March, 2016.
 
CHART INDUSTRIES, INC
 
 
 
 
By
/s/ Matthew J. Klaben
 
 
 
 
Its
Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2